97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas LAVOIE, Sr., Plaintiff-Appellant,v.STATE of Arizona;  Pima County Voters RegistrationRecorders' Office;  Mike Boyd, former recorder;  F. AnnRodriquez, Pima County Elected Recorder;  Delores Johnston,Pima County Recorders' Office Employee;  L. Bahill;Christopher Straub;  Coatie Richie;  Lt. Bowman;  WesleyBrehm;  R. Cremeans, Sergeant, Defendants-Appellees.
No. 95-16581.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 26, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Thomas LaVoie, Sr. appeals pro se the district court's dismissals and summary judgments in favor of defendants in LaVoie's action alleging that, by requiring a residential address, Arizona's voting registration is unconstitutional.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo both a dismissal for failure to state a claim,  see Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and summary judgment,  see Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995).  After a de novo review, we affirm the district court.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny LaVoie's motion to reconsider this court's order denying LaVoie's motion for a settlement conference